Citation Nr: 0628695	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-01 419	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

Entitlement to a disability rating in excess of 20 percent 
for a herniated nucleus pulposus at L5-S1.

Entitlement to a disability rating in excess of 10 percent 
for traumatic arthritis of the lumbar spine.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.  

In December 2003, the veteran and his wife presented sworn 
hearing testimony before the undersigned Veterans Law Judge 
during a hearing at the RO.  This appeal has been before the 
Board twice before, when it was remanded for further 
evidentiary and procedural development in May 2004 and August 
2005.  


FINDINGS OF FACT

1.  Only impairment resulting from the service-connected 
traumatic arthritis of the lumbar spine and the herniated 
nucleus pulposus at L5-S1 may be considered in arriving at 
the veteran's disability rating for purposes of VA 
compensation payments.

2.  Utilizing the older spine rating criteria provides a more 
favorable disability rating, given the veteran's particular 
disability situation.

3.  The 20 percent rating assigned under the provisions of 
Diagnostic Code 5293, reflecting moderate intervertebral disc 
syndrome with recurring attacks has been in effect since 
1977.  There is no allegation or showing of fraud in the 
assignment of this rating.

4.  Since March 1998, a 10 percent disability rating has been 
assigned under the provisions of Diagnostic Code 5292, 
reflecting slight limitation of lumbar spine motion.  This 
disability rating will be continued.

5.  Since the veteran filed a claim for an increased 
disability rating in March 1998, his service-connected 
intervertebral disc syndrome may be more nearly characterized 
as severe, including additional functional limitation due to 
pain and periodic flare-ups.

6.  The veteran is in receipt of service connection for 
disability of the lumbar spine, rated as 50 percent 
disabling, combined.  His lumbar spine disability is his sole 
service-connected disability.

7.  The veteran's service-connected disability of traumatic 
arthritis of the lumbar spine in conjunction with the 
herniated nucleus pulposus at L5-S1 does not render him 
unable to obtain or retain employment.


CONCLUSIONS OF LAW

1.  The 20 percent rating assigned under the provisions of 
Diagnostic Code 5293 has been continuously rated at that 
level for more than twenty years, it may not be reduced.  
38 C.F.R. § 3.951 (2005).

2.  The criteria for a disability rating of 40 percent for 
service-connected intervertebral disc syndrome with the 
herniated nucleus pulposus at L5-S1 have been met; however, 
the criteria for a disability rating in excess of 40 percent 
have not been met throughout the time period at issue.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

3.  The separate 10 percent disability rating assigned for 
limitation of lumbar spine motion will be continued, although 
the separate rating constitutes pyramiding.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. § 3.105(e) 
(2005); VAOPGCPREC 36-97 (December 12, 1997).

4.  A total disability rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a higher disability rating is 
warranted for his service-connected lumbar spine disability.  
Not only does he contend that his lumbar spine disability 
causes greater impairment than is reflected by the currently-
assigned ratings, but he contends that disabilities of the 
thoracic and cervical spine regions should be considered as 
part of his overall service-connected back disability and 
compensated accordingly.  He also contends that he is 
rendered unable to obtain or retain gainful employment due to 
his service-connected disability.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file shows that the RO advised the veteran 
of the four elements required by Pelegrini II in a letter 
pertinent to his claims for increased ratings in July 2003.  
Review of the veteran's claims file reveals that the RO 
advised the veteran of the four elements required by 
Pelegrini II in a letter specific to his claim for 
unemployability compensation in June 2002, prior to the 
initial adjudication of the claim.  He was subsequently 
reminded of these elements in letters dated in May 2004 and 
September 2005.

Although proper notice was provided after the initial 
adjudication of the veteran's claims for increased ratings, 
he was not prejudiced thereby because this was harmless 
error.  VA satisfied its notice requirements by July 2003 and 
thereafter readjudicated the claim in Supplemental Statements 
of the Case dated in May 2005 and January 2006.

VA provided the veteran with notice of what type of 
information and evidence was needed to substantiate his 
claims for increased disability ratings and unemployability 
compensation, but did not provide him with notice of the type 
of evidence necessary to establish an effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on this element, there is no 
prejudice in proceeding with the issuance of a final 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since 
the preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate effective date to 
be assigned are moot.  

The RO has provided the veteran with the substance of the 
laws and regulations governing claims for increased 
disability ratings and unemployability compensation, as well 
as the substance of the regulation pertaining to the VA's 
duties to notify and assist in a January 2006 Supplemental 
Statement of the Case.  

With regard to the VA's duty to assist the veteran in 
obtaining Social Security records, the Board notes that the 
Social Security records contained in the claims file are 
incomplete in one respect:  there is no official record from 
the Social Security Administration showing how that 
administration ruled on his claim for disability benefits.  
However, the veteran has filled this gap in the record by 
testifying under oath that such benefits were indeed awarded.  
At another point in the written record, he informed VA that 
Social Security disability benefits were awarded effective in 
February 2003.  As the veteran is considered to be entirely 
credible in this matter, and as the VA is in possession of 
the medical records which that Administration relied upon in 
reaching their decision to award disability benefits to the 
veteran, the Board is of the opinion that to remand solely 
for Social Security Administration verification that the 
veteran receives these benefits would constitute a waste of 
administrative resources, in addition to needlessly delaying 
a resolution of the veteran's VA unemployability compensation 
claim.

Service, VA, Social Security, and private medical records 
have been obtained and reviewed.  The veteran has undergone 
VA examinations pertaining to the claims on appeal and all 
the relevant records have been carefully reviewed.  The 
veteran has availed himself of multiple opportunities to 
submit written argument pertinent to the claims and has 
testified in support of his appeal during a December 2003 
hearing on appeal.  Thus, the Board concludes that VA has 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claim at this point.  

Governing laws and regulations

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Disability ratings are determined by applying a schedule of  
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various  
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition  
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view  
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates  
the criteria required for that rating.  Otherwise, the lower  
rating is to be assigned.  38 C.F.R. § 4.7.

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Whether the veteran's service-connected lumbar spine 
disability encompasses impairment of the thoracic and 
cervical spine regions.  

As noted above, the veteran contends that disabilities of his 
thoracic and cervical spine regions should be considered as 
part of his overall service-connected back disability and 
compensated accordingly.  It is important to note that no 
impairment of the thoracic or cervical spine regions is 
recorded in the veteran's service medical records or shortly 
after service.  To evaluate the contention that there might 
be a relationship between pathology of the upper spine and 
the lower spine, the Board requested VA medical opinions as 
to whether pathology in these areas is related to his 
service-connected lumbar spine disabilities.  

In June 2004, a VA examiner concluded that the veteran's 
cervical spine disabilities are not related to his service-
connected lumbar spine disability.  He based this conclusion 
in part upon the clinical examination and findings and in 
part upon the veteran's history of having been able to work 
as a mechanic until approximately 2000 without manifesting 
any cervical spine symptomatology until nearly twenty-eight 
years after his separation from military service.  

An October 2005 VA examiner made a specific finding that 
there was no evidence of thoracic disability, as there were 
no clinical findings indicative of such a disability and no 
findings indicating any relationship between the veteran's 
thoracic spine complaints and his service-connected lumbar 
spine disability.  

In this regard, we note that a magnetic resonance imaging 
scan performed in June 2005 was interpreted as showing a 
large herniated nucleus pulposus with stenosis at L4-5 and a 
herniated nucleus pulposus at L3-4 and T12-L1.  We note, 
however, that these three herniated discs are not service-
connected.  The claims file does not contain evidence as to 
their etiology.  However, review of the veteran's service 
medical records shows that they were not present during 
service and no other linkage to service is apparent upon 
review of the record.  

Therefore, any specifically-identifiable pathology, in 
particular, neurologic impairment arising from the three 
herniated discs noted above, or from any impairment of the 
thoracic and cervical spine regions may not be considered in 
rating the veteran's service-connected low back disability.

The Board is cognizant of the veteran's strong contentions 
and firm belief that his entire back should be considered in 
assigning his VA compensation rating.  However, because he 
lacks the necessary competence to link his other back 
problems to his service-connected back problems, the Board 
cannot accord probative value to this particular contention.  
Generally, lay persons ostensibly untrained in medicine, 
including Board attorneys and the veteran himself, can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Entitlement to a disability rating in excess of 20 percent 
for a herniated nucleus pulposus at L5-S1 and entitlement to 
a disability rating in excess of 10 percent for traumatic 
arthritis of the lumbar spine.

The veteran injured his low back during service, when he fell 
while attempting to lift heavy wheels.  After unsuccessful 
conservative treatment, he underwent a lumbar laminectomy and 
removal of the disc at L5-S1 in February 1971.  Although the 
clinical hospital records were apparently never requested for 
review by adjudicators, the post-surgical outpatient 
treatment reports and the discharge examination report which 
are of record contain enough detail for the Board to 
understand the nature of the original in-service injury and 
treatment.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991) (VA regulations including 38 C.F.R. §§ 4.1, 4.2 
require the evaluation of the complete medical history of the 
claimant's condition.)  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although adjudicators are 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Following the veteran's discharge from service in January 
1972, service connection was granted for post operative 
residuals of a herniated nucleus pulposus L5-S1 with partial 
loss of tactile, pain, and thermal sensation of the right 
lower extremity.  A 40 percent disability rating was assigned 
at that time.  Effective in September 1977, the RO reduced 
the disability rating to 20 percent, based upon medical 
evidence showing improvement in the numbness, pain, and 
improved sensation overall in his right leg.  Upon 
examination in April 1977, the veteran had full range of 
spine motion and the sensory examination showed normal 
reflexes with the exception of a decreased ankle jerk on the 
right.  Straight leg raising was minimally positive.  The 
veteran appealed the reduction in his disability rating to 
the Board, but his appeal was denied in an April 1979 
decision.  

Under governing regulation, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  38 C.F.R. § 3.951.  As there is no such allegation or 
showing, the 20 percent rating must be preserved at that 
level.

The veteran then had little contact with the VA until March 
1998 when he filed the instant claim for entitlement to an 
increased disability rating for his back problems.  During 
the course of this appeal, the criteria for evaluating 
disabilities of the spine changed three times.  The first 
occurred in September 2002, when new criteria for evaluation 
of intervertebral disc syndrome was published, and the second 
in September 2003, when new criteria for the evaluation of 
other spine disabilities was published.  The September 2003 
changes to the evaluation of spine disabilities did not 
include any changes to the formula for evaluating 
intervertebral disc syndrome that had become effective in 
September 2002, except that the Diagnostic Code number 
assigned to intervertebral disc syndrome was changed from 
5293 to 5243.  

In this decision, the Board will consider the criteria in 
effect prior to September 2002; the criteria in effect 
between September 2002 and September 2003; and the criteria 
effective from September 2003.  However, the new criteria are 
only to be applied as of their effective date (i.e., at no 
earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  
Precedent opinions promulgated by the Office of General 
Counsel as to matters of legal interpretation are binding 
upon the VA.  38 C.F.R. § 14.507.  

For the reasons expressed below, the Board concludes that a 
greater benefit accrues to the veteran by rating his lumbar 
spine disabilities under the older rating criteria for severe 
limitation of motion caused by arthritis of the lumbar spine 
in conjunction with the herniated nucleus pulposus at L5-S1 
throughout the entire time period that his appeal has been 
pending, from March 1998, when the veteran filed his claim 
for an increased rating, until the present.  

Under the regulations in effect prior to September 2002, a 20 
percent rating was assigned for moderate intervertebral disc 
syndrome, with recurrent attacks; while a 40 percent rating 
was assigned for severe intervertebral disc syndrome 
manifested by recurring attacks with intermittent relief.  A 
60 percent disability rating was assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  The VA General Counsel 
has interpreted Diagnostic Code 5293 as involving limitation 
of motion as a component of the pain and other impairment 
caused by intervertebral disc syndrome.  VAOPGCPREC 36-97 
(December 12, 1997). 

The older regulations in effect prior to September 26, 2003, 
provided that slight limitation of lumbar spine motion would 
be assigned a 10 percent disability rating; moderate 
limitation of lumbar spine motion would be assigned a 
20 percent disability rating; and severe limitation of lumbar 
spine motion would be rated as 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Regardless of whether the new or old rating criteria is 
utilized, the same symptomatology for a particular condition 
should not be evaluated under more than one diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  VAOPGCPREC 
36-97 (December 12, 1997) prohibits rating the same portion 
of the spine under Diagnostic Code 5293 for intervertebral 
disc syndrome based upon limitation of motion, and Diagnostic 
Code 5292, because to do so would constitute evaluation of an 
identical manifestation of the same disability under two 
different diagnoses.  38 C.F.R. § 4.14.  Thus, assigning 
disability ratings under both Diagnostic Codes is prohibited 
by law.  

Looking first at the older criteria, which must be applied 
prior to the effective dates of the newer criteria and may be 
applied afterwards, if more beneficial to the veteran, the 
Board observes that the veteran has submitted medical records 
showing that he continues to have pain in his low back.  He 
contends the pain is worsening.  A March 1998 letter from a 
private orthopedic surgeon shows that the veteran was having 
pain at the lower level of his spine, but not going down past 
the knee.  Upon clinical examination, straight leg raising 
was negative and the neurological examination was within 
normal limits.  The physician provided the opinion that the 
veteran was not having a lot of radicular pain at that 
particular point in time.  According to the letter, a 
magnetic resonance imaging scan had been done which showed 
multiple disc herniations and degenerative segments at T-10 
to T-11, T-12 and L1, as well as degenerative focal 
herniations at L3-L4 and L4-L5.  A March 1998 letter from a 
chiropractor reflects that the veteran was experiencing more 
degenerative changes in his thoracolumbar spine along with 
more frequent exacerbations of his symptoms.  

The report of an August 1998 VA examination shows that the 
veteran had limitation of back extension and flexion, limited 
by pain.  Sensation was decreased in the S1 distribution 
about the right lower leg.  The examiner noted the veteran's 
history of having flare-ups in his back pain about 2 or 3 
times a year, which recently had been lasting up to a month 
in duration, and opined that when the veteran would have 
flare-ups, they would likely cause extreme limitation of 
motion.

Following this examination, the RO continued the 20 percent 
disability rating assigned to the herniated nucleus pulposus 
at L5-S1, but assigned a separate 10 percent disability 
rating for traumatic arthritis of the veteran's lumbar spine, 
effective in March 1998, when the veteran filed his claim for 
an increased disability rating.  

The report of an August 2000 private medical examination 
apparently conducted in relation to the veteran's employment 
situation shows that the veteran had symmetrical reflexes at 
the knees, but an absent right ankle reflex, and diminished 
sensation to pinprick in the right leg in approximately the 
L5-S1 distribution, compared to the left leg.  He also had 
limitation of flexion and extension in the low back.

Upon VA examination in June 2004, the veteran had 
symmetrically active and equal deep tendon reflexes.  
Vibratory position, light touch, and pain sensations were 
intact in both lower extremities.  Lumbar spine motion was 
from 0 to 90 degrees, with extension from 0 to 20 degrees.  
Deep tendon reflexes were symmetrically active and equal.  
Vibratory position, light touch, and pain sensations were 
intact in both lower extremities.  

Similarly, upon VA examination in October 2005, the veteran 
had a negative straight leg raise test, leading the examiner 
to conclude that there was an absence of clinical findings 
consistent with radiculopathy.  Lumbar spine range of motion 
was from 0 to 70 degrees with additional motion to 80 degrees 
possible, but with pain.  Extension was to 0.  There was 
additional pain on motion with repetitive forward flexion and 
the examiner described the veteran as walking with a mildly 
antalgic gait.

Given these mostly-consistent findings over the period of 
eight years, the Board concludes that the evidence reflects 
severe impairment under the older Diagnostic Code 5293 
criteria.  Therefore, the evidence supports the grant of a 
40 percent disability rating under these criteria, but no 
greater, as pronounced impairment is not shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  The veteran's main 
symptoms appear to be the limitation of low back motion and 
painful motion, with periodic flare-ups.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Straight leg raising was negative throughout and the evidence 
is equivocal as to whether the veteran had diminished 
sensation in a distribution related to the L5-S1 nerve area.  
While some physicians identified radiculopathy emanating from 
the service-connected L5-S1 area, others found none upon 
clinical examination.  That the veteran experienced worsening 
flare-ups is conceded, but review of his chiropractic and 
orthopedic treatment records does not reveal flare-ups 
occurring more frequently than two to three times a year.  
Furthermore, the medical evidence is to the effect that the 
flare-ups caused further reduced limitation of motion, rather 
than increased neurological symptoms.  Given the cumulation 
of this evidence, the Board must conclude that the 
preponderance of the evidence is against a finding of greater 
than severe intervertebral disc syndrome under the older 
regulatory criteria.  Thus, a disability in excess of 
40 percent is not warranted under these criteria.  

Turning to that portion of the veteran's disability rating 
which was separately assigned by the RO in 1998, the Board 
notes that traumatic arthritis is rated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5010.  This Code 
provides that traumatic arthritis is rated using the same 
criteria as degenerative arthritis, under Diagnostic Code 
5003, which provides that arthritis established by X-ray 
finding will be rated on the basis of limitation of motion 
under the appropriate diagnostic code.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under the older criteria, in effect prior to September 26, 
2003, limitation of motion of the lumbar spine is rated 10 
percent when slight, 20 percent when moderate, and 40 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
The Board observes that the words "slight," "moderate," 
and "severe," as used in the various diagnostic codes are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.

Keeping in mind that the Board is prohibited by the rule 
against pyramiding from rating impairment of the lumbar spine 
under both Diagnostic Codes 5292 and 5293, as both Codes 
involve limitation of motion and that 20 percent of the 
veteran's disability rating under Diagnostic Code 5293 is 
preserved from reduction, the Board nevertheless declines to 
reduce the veteran's 10 percent rating assigned under 
Diagnostic Code 5292 for severe limitation of lumbar spine 
motion caused by traumatic arthritis and the herniated 
nucleus pulposus at L5-S1.  For the Board to do so at this 
juncture would violate the due process protections against 
arbitrary reductions in compensation evaluations embodied in 
38 C.F.R. § 3.105(e).

Looking next at the newer rating criteria, which may only be 
applied as of their effective date in September 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation.  Arthritis of the spine confirmed by X-ray 
is rated under the General Rating Formula, unless the 
resulting limitation of motion is noncompensable, in which 
case, it is rated under the alternative provisions of 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5242 and 5243 (2005).  As noted above, the newer 
criteria were effective as of September 2002, and in 
September 2003, the Diagnostic Code number assigned to 
intervertebral disc syndrome was changed, although the rating 
criteria remained the same.  Therefore this analysis applies 
to the entire period from September 2002 until the present.

When rated based on incapacitating episodes, a 20 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2005).  

During the time period when the newer regulations have been 
in effect, from September 2002 until the present, the record 
reflects that the veteran has sought regular medical and 
chiropractic treatment, to include several steroidal epidural 
injections for the relief of pain.  However, bed rest has not 
been prescribed and his flare-up episodes do not rise to the 
level of "incapacitating" as defined by the regulation.  
Thus, the veteran is not entitled to even a compensable 
disability rating under these criteria.  

In addition to the orthopedic manifestations of the veteran's 
low back disability, the newer criteria require that any 
associated objective neurologic abnormalities must also be 
evaluated, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Note (1) (2005).  As discussed above, 
however, the presence of and extent of neurological 
impairment is subject to dispute among the physicians who 
have evaluated him and current objective neurological 
impairment, to include any current radiculopathy and sensory 
impairment, is not confirmed for the record.  There are no 
findings and the veteran does not report that he has suffered 
bowel or bladder impairment.  Accordingly, the Board finds 
that the veteran is not entitled to an additional, separate 
rating for neurological manifestations of his service-
connected herniated nucleus pulposus at L5-S1 and traumatic 
lumbar spine arthritis.

If not evaluated based on incapacitating episodes, ratings 
are based on the range of motion of the pertinent segment of 
the spine.  The highest ratings available for limitation of 
motion require the presence of ankylosis (defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992)  (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  

Effective in September 2003, the newly revised General Rating 
Formula for Diseases and Injuries of the Spine instituted a 
mechanical formula for measuring limitation of motion and 
provides that forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height, 
warrants a 10 percent rating.  38 C.F.R. § 4.71a (2005).  

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, a 20 
percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 degrees 
or less, or with favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent rating is warranted.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id.  A pictorial depiction of 
thoracolumbar spine range of motion is provided at 38 C.F.R. 
§ 4.71a, Plate V and further explanation of what constitutes 
normal range of motion for VA compensation purposes is 
provided at 38 C.F.R. § 4.71a, Note (2), following the 
General Rating Formula for diseases and Injuries of the 
Spine.  This note provides that normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  

In applying these criteria to the medical evidence of record 
dated from September 2003 onward, the Board observes that 
upon VA examination in June 2004, the veteran had lumbar 
spine range of motion from 0 to 90 degrees and extension was 
from 0 to 20 degrees.  Lateral flexion was from 0 to 
20 degrees, both to the left and to the right.  Rotation was 
from 0 to 30 degrees to the left and right.  Thus, the 
combined range of motion in June 2004 was 210 degrees.  Upon 
VA examination in October 2005, the veteran had lumbar spine 
range of motion from 0 to 70 degrees with additional motion 
to 80 degrees possible but with pain on motion.  Extension 
was to 0 degrees only.  Left lateral flexion was from 0 to 
20 degrees, with pain further lateral flexion between 20 and 
30 degrees.  Right lateral flexion was from 0 to 25 degrees 
with pain between 25 and 30 degrees.  Right lateral rotation 
was from 0 to 15 degrees, with pain between 15 to 25 degrees.  
Left lateral rotation was from 0 to 20 degrees with pain to 
20 degrees.  There was additional pain on motion with 
repetitive forward flexion.  Thus, the combined range of 
motion in October 2005 was 150 degrees, considering only the 
pain-free ranges of motion.  No ankylosis is shown, although 
altered gait is reflected in the evidence of record.  
Applying the new mechanical general rating formula to these 
facts, a disability rating of no higher than 20 percent would 
be warranted.  

Even when considering the greater impairment and functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint (as is  
necessarily considered under 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995)), these factors do 
not provide the basis for a disability rating greater than 
20 percent under the newer rating criteria.  

The Board therefore concludes that the older rating criteria, 
yielding a rating of 40 percent for intervertebral disc 
syndrome with limitation of motion, is more favorable to the 
veteran's particular disability picture.  To this extent, the 
veteran's appeal for a higher disability rating is granted.  
However, while the older criteria are more favorable than the 
newer criteria, they do not provide for the assignment of a 
disability rating in excess of 40 percent for the veteran's 
service-connected low back disability.  A preponderance of 
the evidence is therefore against the assignment of a 
disability rating higher than 40 percent under either the 
older or the newer rating criteria and the veteran's appeal 
for a disability rating in excess of 40 percent must be 
denied.  As noted above, for due process reasons, the 
separately-assigned 10 percent rating is continued.  Thus, 
the veteran has a combined disability rating of 50 percent 
for his low back disability.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.

During the hearing on appeal and in his written contentions, 
the veteran asserted that he had to give up his job on 
account of his service-connected back disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

Initially, the Board concedes that the veteran is actually 
unemployed, as he has not worked in over eight years, and he 
has been adjudicated as unemployable by the Social Security 
Administration.  His employment background includes work as a 
mechanic including working on the space shuttle at the 
Kennedy Space Center.  Review of the medical evidence 
surrounding his medical retirement from this job shows that 
he was initially placed on light duty as an accommodation to 
his back problems.  When he was unable to sustain even light 
duty, he had to leave the job.  Medical opinions obtained in 
connection with this decision are to the effect that he was 
totally disabled by his lumbar and cervical spine problems, 
to include shoulder impairment caused by the cervical spine 
problems.

The question before the Board is whether the veteran is 
precluded from obtaining and retaining gainful employment 
solely due to his service-connected disabilities.  The Social 
Security Administration, on the other hand, in awarding 
benefits to the veteran was concerned solely with whether he 
could work in light of all his disabilities, both service-
connected and nonservice-connected.  

The veteran has been awarded service connection for a 
herniated nucleus pulposus at L5-S1 and traumatic arthritis 
of the lumbar spine.  In this decision, the Board has awarded 
a combined 50 percent disability rating for the veteran's 
service-connected lumbar spine pathology.  In addition to his 
lumbar spine disability, the veteran has significant 
nonservice-connected disabilities, however.  Review of his 
medical records reflects that he has significant cervical 
spine pathology, requiring surgery in May 2001.  Related to 
the cervical spine problems, he has had shoulder problems 
which impacted his ability to perform his job at the Space 
Center.  He suffered a stroke in 1998, and medical work-up 
following the stroke revealed a blood clotting disorder which 
puts him at risk for further strokes and heart problems.  An 
August 2000 medical report includes a diagnosis of chronic 
pain syndrome, as well.

Because the veteran's combined service-connected disability 
rating is 40 percent, a grant of unemployability benefits on 
a schedular basis is precluded by law.  However, as set forth 
above, a total disability rating for compensation based upon 
individual unemployability due to service-connected 
disability may be granted on an extra-schedular basis if it 
is shown that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  

In this case, none of the medical evidence of record supports 
the veteran's contention that he is rendered unemployable 
solely due to his service-connected disabilities.  Rather the 
medical opinions are to the effect that a combination of 
service-connected lumbar spine pathology and nonservice-
connected cervical spine pathology prevent him from retaining 
his previous employment as a mechanic at the Kennedy Space 
Center, even with light duty accommodations.  The Social 
Security code sheet shows that degenerative disc disease 
affecting his entire spine, to include nonservice-connected 
cervical and thoracic spine pathology, was considered to be 
his primary diagnosis, and the stroke suffered in 1998 was 
considered to be his secondary diagnosis.   

The Board is cognizant of the veteran's sincerely-expressed 
belief that he is rendered unemployable solely by his 
service-connected lumbar spine disability.  However, since 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding the extent of his 
lumbar spine-related impairment.  Espiritu.  In this regard 
we note the conclusion of the June 2004 VA examiner, that the 
veteran was able to work for twenty-eight years despite his 
significant lumbar spine disability.  It was only when he 
began experiencing cervical spine impairment and shoulder 
impairment that he was no longer able to function effectively 
as a mechanic.  

Thus, a grant of an extraschedular total disability rating 
based upon individual unemployability is not warranted either 
because the veteran's service connected disabilities are not 
shown to prevent him from obtaining and retaining a 
substantially gainful occupation.  The Board recognizes that 
the veteran's service-connected disability is significant 
and, because of its severity, has been rated as 50 percent 
disabling, combined.  In this case, because the veteran's 
service-connected disabilities do not, individually or in 
combination, render him unemployable, a grant of a total 
disability rating for compensation must be denied.  The 
preponderance of the evidence is against the veteran's claim 
for this benefit.


ORDER

A disability rating of 40 percent under the provisions of 
Diagnostic Code 5293 for low back intervertebral disc 
syndrome is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A disability rating of 10 percent under the provisions of 
Diagnostic Code 5292 for limitation of low back motion is 
continued.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


